Order, Supreme Court, New York County (Herman Cahn, J.), entered March 1, 2007, which, insofar as appealed from, denied defendants’ motion to dismiss plaintiff’s cause of action for promissory estoppel, unanimously affirmed, without costs.
Plaintiff alleges that it agreed to forgo its own attempt to acquire the subject opportunity and facilitated defendants’ purchase of the opportunity by advising them on value and participating in review of financial information, in reliance on defendants’ oral promise that it would be granted the exclusive right to manage and market the opportunity’s products. Such allegations sufficiently show that plaintiff “irremediably” changed its position in reliance on the alleged oral promise (see Woolley v Stewart, 222 NY 347, 351 [1918]), by undertaking acts that were “unequivocally referable” thereto (see Richardson & Lucas, Inc. v New York Athletic Club of City of N.Y., 304 AD2d 462, 463 [2003]), such that it would be unconscionable to deny enforcement thereof (see Steele v Delverde S.R.L., 242 AD2d 414, 415 [1997]). Whether plaintiff’s reliance on the alleged promise was reasonable is an issue of fact that should not be decided on this motion to dismiss (see Skillgames, LLC v Brody, 1 AD3d 247, 251 [2003]). Concur—Lippman, P.J., Mazzarelli, Friedman, Marlow and Buckley, JJ.